                          4:19-cv-04104-SLD-JEH # 22            Page 1 of 31
                                                                                                          E-FILED
                                                                     Monday, 14 December, 2020 05:49:01 PM
                                                                                Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS


 RIKKI GUAJARDO, on behalf of herself, and all
 others similarly situated,                               Case No.: 4:19-cv-04104-SLD-JEH

             Plaintiff,                                   SECOND AMENDED
                                                          CLASS ACTION COMPLAINT
 v.
                                                          JURY TRIAL DEMANDED
 SKECHERS USA, INC.,

             Defendant.



                                          INTRODUCTION

         Plaintiff Rikki Guajardo, on behalf of herself and all others similarly situated, brings this

action against Defendant Skechers USA, Inc. Plaintiff’s allegations herein are based upon personal

knowledge as to her own acts and experiences in this matter, the investigation of counsel, and upon

information and belief as to other matters.

                                       SUMMARY OF CASE

      1. This action involves Skechers’ design, development, manufacture, marketing, distribution

and sale of dangerous and defective children’s footwear with light up features.

      2. Skechers is a multi-billion-dollar, self-described global leader in the footwear industry, and

has invested and spent hundreds of millions of dollars creating and promoting its shoe designs.

      3. Skechers designs, develops, manufactures, markets, distributes and sells a diverse range of

lifestyle footwear for men, women, and children, as well as performance footwear for men and

women.




                                                   1
                        4:19-cv-04104-SLD-JEH # 22              Page 2 of 31




    4. This class action involves Skechers children’s footwear featuring S-Lights and either

rechargeable or non-rechargable technology including, but not limited to, Skechers Energy Lights

shoes, S Light Shoes, Twinkle Toes, and Shopkins shoes. (“Lighted Shoes”).

    5. The Lighted Shoes were distributed and sold with a number of substandard design or

manufacturing defects that create a serious safety hazard.

    6. According to independent expert analysis conducted on behalf of Plaintiff, the Lighted

Shoes contain a number of design or manufacturing flaws including, without limitation, an

inadequate electrical system powered by batteries, which can lead to multiple failure modes,

including a dangerous electrical or thermal event that can lead to heat, fire, or the release of

electrolyte vapors that can cause skin burns, making the shoes unsuitable for their intended use

(the “Defect”).

    7. At all relevant times, Skechers knew or should have known of the Defect, but nevertheless

misrepresented to consumers that the Lighted Shoes were safe for their children to wear, when

they were not.

    8. A significant component of the Skechers Lighted Shoes brand is its advertised and

perceived ability to withstand normal and intended use by children. Well aware that Skechers is a

trusted household name, associated with quality, safety and durability, Defendant has seized upon

an opportunity to exploit the brand’s reputation with a number of substandard design and/or

manufacturing components. The Lighted Shoes contain an electrical system that can be impacted

by a partial or full short-circuit condition that can lead to the Defect.

    9. Skechers has misled, and continues to mislead, consumers into believing that the Lighted

Shoes are safe for normal and intended use by children when they are not. Instead, Skechers

continues to advertise and market the Lighted Shoes in a manner intended to reinforce existing



                                                   2
                       4:19-cv-04104-SLD-JEH # 22            Page 3 of 31




consumer perceptions about the quality and characteristics of the Skechers brand – even though

the products are unfit and unsafe for normal and intended use by children.

   10. Skechers actively concealed and failed to disclose the Defect to Plaintiff and Class

Members. As a direct and proximate result of Skechers’ unlawful conduct, including its

misrepresentations and concealment regarding the inherent safety risk posed by the Defect in the

Lighted Shoes, its failure to warn consumers of the Defect, and its failure to recall the Lighted

Shoes or remedy the Defect, Plaintiff and all Class Members purchased and used the dangerous

and defective Lighted Shoes when they otherwise would have paid significantly less for the

Lighted Shoes, or else would not have purchased and used them at all. Further, had Skechers

disclosed the defect to consumers, such disclosure would have reduced the value of the shoes and

thus the amount paid by consumers.

   11. Plaintiff and putative Class Members unknowingly purchased Lighted Shoes that are of

inferior quality because they contain the Defect. Plaintiff Guajardo purchased the Lighted Shoes

for her child upon the reasonable belief that they were safe for use on children’s feet and would

function as intended. Plaintiff was unaware of the Defect at the time she purchased the Lighted

Shoes and would not have purchased the Lighted Shoes or paid as much for them had she been

aware of the Defect. Following Plaintiff’s purchase, the Lighted Shoes failed as a result of the

Defect, causing persistent personal injuries, including swelling, burning, blistering, and pain.

Following these injuries, Plaintiff contacted Skechers to no avail, as she was merely instructed to

return the defective Lighted Shoes to the retailer where the shoes were purchased.

   12. Plaintiff and all Class Members’ Lighted Shoes contain the same Defect, posing the same

substantial safety risk to consumers and the public. Skechers Lighted Shoes cannot be used safely

for their intended purpose of children’s footwear.



                                                3
                           4:19-cv-04104-SLD-JEH # 22          Page 4 of 31




                                             PARTIES

   13. Plaintiff Guajardo is and was at all times relevant to this matter a resident and citizen of

Spring Valley, Illinois.

   14. Defendant Skechers U.S.A., Inc. is a corporation duly organized and existing under the

laws of the State of Delaware with a principal place of business located at 228 Manhattan Beach

Blvd., Manhattan Beach, California 90266.

   15. At all times relevant to this action, Skechers designed, manufactured, marketed, distributed

and warranted the Light Up Shoes at issue in this litigation in the State of Illinois and throughout

the United States.

                                 JURISDICTION AND VENUE

   16. This Court has personal jurisdiction over Skechers in this matter. The acts and omissions

giving rise to this action occurred in the State of Illinois. Defendant has been afforded due process

because it has, at all times relevant to this matter, individually or through its agents, subsidiaries,

officers and/or representatives, operated, conducted, engaged in and carried on a business venture

in this state and/or maintained an office or agency in this state, and/or marketed, advertised,

distributed and/or sold products, committed a statutory violation within this state related to the

allegations made herein, and caused injuries to Plaintiff and putative Class Members, which arose

out of the acts and omissions that occurred in the State of Illinois, during the relevant time period,

at which time Defendant was engaged in business activities in the State of Illinois.

   17. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §1332 of

the Class Action Fairness Act of 2005 because: (i) there are 100 or more putative Class Members,

(ii) there is an aggregate amount in controversy exceeding $5,000,000.00, exclusive of interest and



                                                  4
                        4:19-cv-04104-SLD-JEH # 22             Page 5 of 31




costs, and (iii) there is minimal diversity because at least one Plaintiff and Defendant are citizens

of different states. This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367.

    18. Venue is proper in this District under 28 U.S.C. § 1391 because Skechers conducts business

in this District and has intentionally availed itself of the laws and markets within this District.

                                   FACTUAL ALLEGATIONS

                  Skechers’ Marketing and Advertising of Children’s Footwear

    19. Skechers is a multi-billion-dollar footwear company that describes itself as a “leading kids

footwear brand,” with approximately 13% of its production including children’s footwear.1

    20. Skechers’ products are available in the United States and more than 160 countries and

territories worldwide, with more than 2,400 Skechers-branded retail stores, and on Skechers’ e-

commerce websites.

    21. Skechers’ products, packaging, and advertising prominently display one or more of the

trademarks and/or brands, clearly designating Skechers as the source of the footwear. Skechers’

products, packaging, and advertising also describe the products’ features, objectives and purposes

(such as lighted footwear).

    22. For example, Skechers advertises that the Lighted Shoes “for kids are fun for hours of play,

day and night!” 2 when, in fact, they contain the Defect, making them unsuitable for use in normal

and expected conditions in which children play, day and night. As described below, all of the

Lighted Shoes contain an electrical system that, in certain conditions, can be impacted by a partial

or full short-circuit condition that can lead to failure modes. Such failures can and do result in



1
  https://d1io3yog0oux5.cloudfront.net/_b94dbdc5941f18e34b0fcc13a54b894f/skx/db/437/3002/a
nnual_report/2016_AR.pdf , Skechers Annual Report 2016 (last visited September 4, 2019).
2
   https://www.skechers.com/collections/kids/s-lights/ (last visited December 14, 2020).

                                                  5
                        4:19-cv-04104-SLD-JEH # 22            Page 6 of 31




burns and other injuries to children. For example, as the products are used by children in a number

of everyday situations (e.g. playgrounds with wood-chips), there is inadequate mechanical

protection against penetration from sharp wood-chips and other objects that are common in the

environment where the Lighted Shoes will be used. Likewise, the design of the Lighted Shoes is

not sufficiently robust to prevent moisture and contamination (i.e. sweat or water from children

jumping in puddles), allowing opportunities for contamination of the battery cell and also paths to

create a partial short-circuit in either the battery, wiring, and/or circuit card electronics that can

lead to a thermal event.

    23. In a recent 10K filing, Skechers informed its investors that “Skechers Kids lines include

shoes that are designed as “takedowns” of their adult counterparts, allowing the younger

consumers the opportunity to wear the same popular styles as their older siblings and schoolmates.

This “takedown” strategy maintains the product’s integrity by offering premium leathers, hardware

and outsoles without the costs involved in designing and developing new products.” 3 However,

shoes designed for adults, particularly those that have the propensity to result in the failure modes

and Defect described herein, may not be suitable for use in environments in which children use

them "for hours of play, day and night!” 4 Yet, as Skechers admits, it specifically designs its shoes

and packaging to attract children’s attention, stating “we adapt current fashions from our men’s

and women’s lines by modifying designs and choosing colors and materials that are more suitable

for the playful image that we have established in the children’s footwear market,”5 while failing

to make the products safe for children’s use.



3
  https://investors.skechers.com/financial-data/all-sec-filings/content/0001564590-20-
007744/0001564590-20-007744.pdf (last visited December 14, 2020)
4
  https://www.skechers.com/collections/kids/s-lights/ (last visited December 14, 2020).
5
  https://investors.skechers.com/financial-data/all-sec-filings/content/0001564590-20-
007744/0001564590-20-007744.pdf (last visited December 14, 2020)

                                                  6
                        4:19-cv-04104-SLD-JEH # 22            Page 7 of 31




   24. Each pair of Skechers Lighted Shoes, even if sold by a third-party vendor, comes with a

brightly colored shoebox that displays advertising, brief instructions, and other written and graphic

information located on the outside (and sometimes inside) of the shoeboxes.

   25. The shoeboxes were designed, written, and produced by Skechers and are intended for

consumers like Plaintiff and Class Members. However, nowhere on its shoeboxes does Skechers

provide any warning language about the risks of burns and injuries to the feet of children who wear

the Lighted Shoes. This omission of risk information is material to all parents, like Plaintiff, who

purchase and put these Lighted Shoes on the feet of their young children.




       Outside of Plaintiff’s Shoebox                         Inside of Plaintiff’s Shoebox

   26. Skechers is a sophisticated company and knows that, when it comes to marketing and

advertising, words and packaging design matter. With this knowledge, Skechers takes an

aggressive approach to marketing, regularly developing new print and TV campaigns for its

footwear lines and has directed this marketing and advertising to children. Children’s television

channels and programs frequently broadcast advertising created by Skechers and intended for

children and their parents, with the intent of selling Lighted Shoes to consumers. Upon information

and belief, none of Skechers’ television advertising includes warning language about the risks of




                                                 7
                        4:19-cv-04104-SLD-JEH # 22            Page 8 of 31




the Lighted Shoes overheating, melting, catching on fire, or causing burns or injuries to the feet of

children who wear the Lighted Shoes.

    27. Skechers places a large emphasis on its children’s footwear, and has engaged in a dedicated

marketing campaign to convince parents, and their children, to purchase its footwear:

               As our SKECHERS Kids business grows, we continue to create

               captivating commercials that capitalize on the success of our

               animated characters, all of whom appear in their own television

               advertising campaigns on the leading children’s networks. Twinkle

               Toes, Luminator, Sporty Shorty, Pretty Tall, Kewl Breeze, Z-Strap

               and Elastika are recognizable – and have perpetuated the strong on-

               going demand for our kids’ footwear.

               We believe the star power of these animated characters and

               celebrities who are representing our brands will build sales, drive

               purchase intent and further leverage our business around the world. 6

               ***

               While we capitalize on [celebrities] in every marketing medium –

               including a 200-foot billboard overlooking one of the most

               trafficked freeways in the country, we also have our own animated

               stars thanks to clever kids’ commercials that air on the most popular

               children’s networks. Younger kids now seek out Twinkle Toes,




6
 https://d1io3yog0oux5.cloudfront.net/_b94dbdc5941f18e34b0fcc13a54b894f/skx/db/437/2978/a
nnual_report/2010+Annual+Report.pdf, Skechers Annual Report 2010 (last visited May 16,
2019).

                                                 8
                       4:19-cv-04104-SLD-JEH # 22            Page 9 of 31




               Luminator, Kewl Breeze, Super-Z and Sporty Shorty as much as

               their favorite superheroes.7

    28. Skechers knows that its Lighted Shoes have captured the attention of both parents and their

children, and intends to have that advertising increase the sales of its Lighted Shoes—and to

increase its own corporate profits:

               Lights, comfort, action! Skechers are bright and bold toys for

               children’s feet: made with the latest looks and technology for racing,

               leaping and jumping boys and girls. 8

               ***

               Skechers’ extensive collection spans a broad range of boys and girls

               styles that feature lights, colors and creative concepts that grab the

               attention of kids while the quality constructions and proven comfort

               features appeal to parents. It’s a winning formula in children’s

               footwear design.9

               ***

               With kids, we always take the approach of combining comfort,

               color, and fun. With further innovation, we developed more lighted

               styles for children—some of which we even sized up to tweens. And




7
   Id.
8
  https://about.skechers.com/brand (last visited May 16, 2019).
9
  https://investors.skechers.com/press-releases/detail/311/skechers-kids-wins-design-excellence-
award-from-footwear (last visited May 16, 2019).

                                                 9
                       4:19-cv-04104-SLD-JEH # 22          Page 10 of 31




               we, of course, advertised these styles with entertaining television

               commercials. 10

               ***

               MARKETING TO THE WORLD… [that] [r]eaches kids with

               captivating commercials, starring our animated characters Twinkle

               Toes, Luminator, Kewl Breeze, Z-Strap, Bella Ballerina, and Sporty

               Shorty.11

                                 MECHANICS OF THE DEFECT

     29. The Skechers Kids line includes various types of Lighted footwear: “Skechers’ lighted

footwear collection for boys and girls includes multiple categories, featuring S-Lights and

rechargeable technology with brands like Energy Lights by Skechers footwear. S-Lights combine

patterns of lights on the outsoles and sides of the shoes, while Energy Lights by Skechers is a

classic high-top or low-top sneaker with a rechargeable lighted outsole that features a variety of

colors and light.”12

     30. Skechers has sold hundreds of thousands, and possibly millions, of the Lighted Shoes

throughout the United States.

     31. The Lighted Shoes were distributed and sold with a number of substandard design and

manufacturing defects that have caused a serious safety hazard.




10
   https://d1io3yog0oux5.cloudfront.net/_b94dbdc5941f18e34b0fcc13a54b894f/skx/db/437/3002/
annual_report/2016_AR.pdf, Skechers Annual Report 2016 (last visited May 16, 2019).
11
   https://d1io3yog0oux5.cloudfront.net/_b94dbdc5941f18e34b0fcc13a54b894f/skx/db/437/2982/
annual_report/2011+Annual_Report.pdf (emphasis added), Skechers Annual Report 2011 (last
visited May 16, 2019).
12
   https://d1io3yog0oux5.cloudfront.net/_b94dbdc5941f18e34b0fcc13a54b894f/skx/db/437/3006/
annual_report/2017_ANNUAL_REPORT.pdf, Skechers Annual Report 2017 (last visited May
16, 2019).

                                               10
                        4:19-cv-04104-SLD-JEH # 22             Page 11 of 31




    32. According to independent expert analysis conducted on behalf of Plaintiff, the Lighted

Shoes contain an electrical system powered by a battery which requires the appropriate due-

diligence to protect against common failure modes, and which Skechers has failed to follow.

    33. According to independent expert analysis conducted on behalf of Plaintiff, the Twinkle

Toes Lighted Shoes, Shopkins Lighted Shoes and S-Lights Shoes contain either one or two

non-rechargeable Coin Cell batteries, which is a Primary Lithium Manganese Oxide (LiMnO2)

battery with the designation “CR2032,” which can provide energy for a thermal event when

shorted and/or release electrolyte vapor which can result in skin burns and/or itching.

    34. According to independent expert analysis conducted on behalf of Plaintiff, the Energy

Lights Lighted Shoes contain a pouch cell battery, a Lithium Polymer rechargeable battery, which

is a flammable battery that can provide energy for a thermal event in certain conditions.

    35. All of the Lighted Shoes contain an electrical system that in certain conditions can be

impacted by a partial or full short-circuit condition that can lead to failure modes. Such failures

can and do result in burns and other injuries to children.

    36. All of the Lighted Shoe contains inadequate mechanical protection. As the products are

used by children in a number of everyday situations (i.e. playgrounds with wood-chips), there is

inadequate mechanical protection against penetration from sharp wood-chips and other objects

that are common in the environment where the Lighted Shoes will be used.

    37. Further, the design of the Lighted Shoes is not sufficiently robust to prevent moisture and

contamination (i.e. sweat or water from children jumping in puddles), allowing opportunities for

contamination of the battery cell and also paths to create a partial short-circuit in either the battery,

wiring and/or circuit card electronics that can lead to a thermal event.




                                                   11
                       4:19-cv-04104-SLD-JEH # 22             Page 12 of 31




   38. This insufficient design is incredibly dangerous, as inadequate robustness against moisture

intrusion can and does result in a battery short-circuit, which can and does generate heat, fire, or

release of electrolyte vapors, which result in burns when in contact with skin.

   39. Further, the wiring in the Lighted Shoes is sub-par and has the potential to short together

to cause an electrical and/or thermal event. With typical wiring practices in many industries, wires

will be fixed channels or “conduits” that form a protective shell or insulation layer around the

wires. This separation is even more critical in applications where the wires are under compression,

such as in the Lighted Shoes, as it is proper design to prevent conditions where the insulation can

be compromised due to compression and possible flexing, and result in a short circuit.

   40. The design of the Lighted Shoes does not prevent these conditions, as it allows for bends

and overlaps in the wiring, which can lead to shorts. Shorting the wires together can create a partial

or full short-circuit on the battery, which can release electrolyte vapor, and can (and does) result

in skin burns and/or fire when introduced to a spark source (i.e. the electronics card in the same

assembly).

   41. Moreover, the battery cell and LED driver electronics in the Lighted Shoes are packaged

in a plastic box which is then “potted” or “encapsulated” (i.e. filled with a material that solidifies)

presumably to prevent intrusion of moisture, salt-fog and similar contaminants. Potting or

encapsulating batteries is not a safe design solution unless there is an adequate method of venting

the cell in case of an internal high-pressure event. Encapsulating the battery cell can lead to an

explosion rather than a controlled release of internal pressure. Further, encapsulation of this type

of battery is not recommended per the manufacturer’s MSDS, which states: “Mechanical

Containment: If potting or sealing the battery in an airtight or watertight container is required,

consult your Tuobu Battery Limited representative for precautionary suggestions. Do not obstruct



                                                  12
                       4:19-cv-04104-SLD-JEH # 22            Page 13 of 31




safety release vents on batteries. Encapsulation of batteries will not allow cell venting and can

cause high pressure rupture.” An exploding battery can result in fire or skin burns due to contact

with electrolyte vapor.

   42. In addition, there were no warning labels relating to batteries or electrical systems on the

shoeboxes or Lighted Shoes, nor were there instructions included with the Lighted Shoes that

included such warnings about the risks of the batteries or electrical systems of the Lighted Shoes.

There was also no indication there was a Lithium Ion battery contained in the Shoes, and there

were no instructions or prohibitions related to the lithium battery.

   43. The dangerous Defect in the Lighted Shoes, which should have prevented the product from

ever being distributed into the consumer marketplace, is further compounded by the lack of

adequate warning. The lack of an adequate warning is problematic, as the product contains

inadequate mechanical protection, and the battery is a flammable Lithium-Ion battery. As the

product used in application is by children in a number of everyday situations (e.g. playgrounds w/

wood-chips, water puddles, and at risk of damage), there is inadequate mechanical protection

against penetration from sharp wood-chips, water, and other objects that are common in the

environment where these will be used.

                       SKECHERS’ KNOWLEDGE OF THE DEFECT


   44. Skechers knew or should have known when it sold the Lighted Shoes to Plaintiff and Class

Members that the Lighted Shoes suffered from the Defect, and that this Defect caused the Lighted

Shoes to function improperly during their expected useful life, represented an unreasonable risk to

children, and might result in significant personal injury and/or proper damage to consumers and

the public.



                                                 13
                      4:19-cv-04104-SLD-JEH # 22            Page 14 of 31




   45. Skechers is a sophisticated footwear company that describes itself as a leader in the

footwear industry, and which has the capacity to conduct quality and safety testing on its Lighted

Shoes, and to understand the inherent dangers of the inadequate design and/or manufacture in the

Lighted Shoes. The Lighted Shoes contain substandard packaging, wiring, moisture protection,

and penetration protection (from everyday objects with which children come into contact, such as

playground wood-chips), which can result in dangerous thermal events, such as fire or skin burns.

A company as sophisticated as Skechers either knew or should have known of this danger before

marketing and selling the Lighted Shoes for children.

   46. Skechers chose to use unprotected batteries and electrical systems in the shoes of children,

and Skechers failed to warn consumers about reasonably foreseeable risks of injuries when it

packaged and placed these products in the stream of commerce.

   47. As early as July 2017, Skechers learned that there were potential defects with its battery-

operated light-up sneakers, as customers reported various issues in since-removed comments on

Skechers’ website. See Sherry Foster v. Skechers USA Inc., S.D. N.Y. Case No. 1:18-cv-10351.

Further, as early as 2017, Skechers quietly began to discontinue selling certain models of its

Lighted Shoes due to known problems with its batteries and electrical systems, although it did not

recall the Shoes nor require the removal of Lighted Shoes from the shelves of third-party vendors.

   48. Upon information and belief, the details about which models of Lighted Shoes have been

discontinued for the Defect are in the possession and control of Defendant.

   49. Skechers knew or should have known about the Defect by January 2018, when Plaintiff

purchased the Shoes. Plaintiff, as well as other consumers, contacted Skechers about injuries

resulting from the Lighted Shoes, by which time Skechers was put on notice of the dangerous

Defect in its Lighted Shoes. However, Skechers failed to take any action in response to the same



                                               14
                       4:19-cv-04104-SLD-JEH # 22            Page 15 of 31




and, instead, continued and continues to sell the Lighted Shoes, and to represent to consumers that

the Lighted Shoes are safe for children.

     50. For example, in response to reported injuries, including a chemical burn from one of its

Lighted Shoes in or around July 2018, Skechers doubled down on its deceptive representations

about the safety of its Lighted Shoes stating: “Skechers footwear products are rigorously tested for

safety… Skechers, a family brand, has sold millions of pairs of children’s lighted footwear

worldwide and has not had one incident of chemical burns reported….” 13

     51. Contrary to Skechers’ aforementioned representation, prior to July 2018, Skechers failed

to adequately respond to these complaints.

     52. Despite its knowledge of the Defect, Skechers did not remedy or eliminate the Defect in

the Lighted Shoes, modify its packaging to include warning language, or remove the Lighted Shoes

from the stream of commerce.

     53. In conjunction with Skechers’ experience designing, manufacturing, and selling the

Lighted Shoes, including its self-described position as a leader in the footwear marketplace that

devotes millions of dollars to footwear design and research, Skechers knew or should have known

of the Defect before and at the time it distributed the Lighted Shoes into the consumer marketplace.

     54. Skechers had a duty to disclose the Defect and a duty not to conceal the Defect from

Plaintiff and Class Members, especially since the Defect is safety-related.

     55. Despite its knowledge of the Defect, Skechers is continuing to sell the defective Lighted

Shoes for children’s use, while it actively misrepresents the Defect in the Lighted Shoes, conceals

the Defect, fails to notify consumers of the Defect, and fails to recall the Lighted Shoes. Skechers’




13
  https://www.foxnews.com/health/popular-light-up-sneakers-left-boy-with-second-degree-
burns-on-feet-mom-claims (last visited December 14, 2020).

                                                 15
                       4:19-cv-04104-SLD-JEH # 22            Page 16 of 31




failure to disclose the Defect, and its active concealment of the Defect, places Plaintiff and Class

Members at risk of personal injury and/or property damage. Moreover, Skechers continues to

falsely represent through written warranties, and its omission of safety warnings about the Defect

on its shoeboxes and in its advertising, that the Lighted Shoes are free from defects and are of

merchantable quality for their intended use. When corresponding with customers, including

Plaintiff, Skechers does not disclose that the Lighted Shoes suffer from the Defect but, instead,

reinforces the message that the Lighted Shoes are safe for foreseeable use by children.

   56. As a result, reasonable consumers, including Plaintiff and Class Members, purchased and

used, and continue to purchase and use the Lighted Shoes for their children even though it is unsafe

to do so.

                                 PLAINTIFF’S EXPERIENCE

Plaintiff Guajardo

   57. On or about January 2018, Plaintiff Guajardo purchased a pair of Skechers Energy Lights,

sold in its Skechers-designed shoebox, from a Kohl’s retailer located in Illinois. Plaintiff Guajardo

purchased the Lighted Shoes for her six-year-old son.

   58. Plaintiff’s son’s Lighted Shoes were purchased in and with a shoebox (shown above in

paragraph 20) that was created, written, and produced by Skechers and its agents, intended to be

provided to each end-consumer with the Lighted Shoes. Despite words and graphics on almost

every surface of the shoebox, it includes no safety warnings about the product.

   59. Inside the Lighted Shoes themselves, the only warning-related information is a proper

disposal “trash can” graphic as shown below.




                                                 16
                       4:19-cv-04104-SLD-JEH # 22            Page 17 of 31




   60. In addition to the proper disposal warning, the shoe’s interior label does include a CE

marking that indicates that the Lighted Shoes are in conformity with the health, safety, and

environmental protection standards for products sold within the European Economic Area.

Although these Lighted Shoes were purchased in and used in the United States, such labeling

suggests that Skechers is warranting that the Shoes are safe for their intended use.

   61. Upon information and belief, Plaintiff’s son’s shoes may have been sold with an attached

hangtag, which is no longer in Plaintiff’s possession. The label, as shown on a website that includes

photos of a hangtag for these Lighted Shoes, includes no safety warnings other than “Do not

overcharge or leave plugged in overnight.” Nowhere does it warning of the risks of the Lighted

Shoes’ overheating on a child’s feet to the point of causing burns.




                                                 17
                        4:19-cv-04104-SLD-JEH # 22            Page 18 of 31




   62. Nowhere on the shoebox or on the shoes themselves does Skechers provide warnings about

the risks caused by the Defect in the electrical system of the Lighted Shoes. The omission of this

important safety information was material to Plaintiff and, had such warnings or disclosures of the

Defect been included on the Skechers shoebox, it would have been material to her decision whether

to purchase the Lighted Shoes.

   63. Based on the representations in Skechers’ advertisements and packaging, Plaintiff

Guajardo trusted that the Lighted Shoes were safe for her son to wear, and trusted that the product

was fit for its intended purpose of children’s everyday footwear.

   64. Ms. Guajardo’s son wore the Lighted Shoes several times. The first time he wore them to

school, her son complained that his feet were burning due to the intense heat emanating from the

back of the Lighted Shoes. The heat was so painful and uncomfortable that Plaintiff’s son had to

remove his Lighted Shores at school that day, and was required to change into another pair of

shoes. Unaware of the nature of the Defect, Plaintiff’s son wore the Lighted Shoes several more

times. In one instance, the Lighted Shoes became so hot that they caused a painful heat blister on

the back of his foot.

   65. Following her son’s injuries, Plaintiff Guajardo contacted Skechers customer service and

was instructed to return the Lighted Shoes to the Kohl’s retailer where she purchased them.

However, when she tried to return them as directed by Skechers, the retailer refused to accept the

shoes because they had been worn.

   66. Plaintiff Guajardo purchased a pair of Skechers Energy Lights that was defective at the

point of sale. Plaintiff Guajardo did not receive the benefit of her bargain. Plaintiff Guajardo would

not have purchased the Skechers Energy Lights shoes had she known they were defective, and had




                                                 18
                       4:19-cv-04104-SLD-JEH # 22            Page 19 of 31




she been aware that their safety Defect would burn her child’s feet, she would not have placed

them on her child’s feet.

   67. If Plaintiff Guajardo’s Lighted Shoes had functioned as advertised, Ms. Guajardo would

likely purchase them in the future. Alternatively, if the Court were to issue an injunction ordering

Skechers to comply with advertising and warranty laws, Ms. Guajardo would likely purchase

Lighted Shoes again in the future.

                                 CLASS ACTION ALLEGATIONS

   68. Plaintiff Guajardo brings this action against Skechers individually and as a class action

pursuant to Fed. R. Civ. P. 23(a), 23(b)(2), and 23(b)(3) on behalf of the following Class:

               During the fullest period allowed by law, all persons residing in
               Illinois who purchased the Lighted Shoes. (the “Illinois” Class).

   69. Excluded from the Classes are: (a) any judge presiding over this action and members of

their family; and (b) all officers, directors, and employees of Skechers.

   70. Numerosity: The Members of each Class are so numerous that joinder of all Members is

impracticable. While the exact number of Class Members is presently unknown, the Class consists

of at least thousands or hundreds of thousands of people. The exact number of Class Members can

be determined by Skechers’ sales information and other records in Defendant’s possession.

   71. Commonality: Common questions of law and fact exist as to all Members of the Class,

including, without limitation:

       a. Whether Lighted Shoes designed, manufactured, and sold by or on behalf of Skechers

           suffer from the Defect;

       b. Whether the Defect creates an unreasonable risk of harm that prevents the Lighted

           Shoes from being safely used for their intended purpose;

       c. Whether Skechers knew or should have known that the Lighted Shoes suffered from

                                                 19
                       4:19-cv-04104-SLD-JEH # 22             Page 20 of 31




           the Defect at the time they were placed into the stream of commerce;

       d. Whether Skechers engaged in deceptive or unlawful conduct when it misrepresented

           and concealed its knowledge of and information about the Defect;

       e. Whether Skechers engaged in deceptive and unlawful conduct when it failed to include

           safety warnings on its shoeboxes, which were intended for the end-consumers;

       f. Whether Skechers fraudulently concealed the Defect;

       g. Whether Plaintiff and Class Members are entitled to damages;

       h. Whether Plaintiff and Class Members are entitled to replacement or repair of their

           defective Lighted Shoes; and

       i. Whether Plaintiff and Class Members are entitled to equitable relief, including an

           injunction requiring that Skechers engage in a corrective notice campaign and/or a

           recall.

   72. Typicality: Plaintiff has the same interest in this matter as all Class Members, and Plaintiff’s

claims arise out of the same set of facts and conduct by Skechers as the claims of all Class

Members. Plaintiff and Class Members’ claims all arise out of Skechers’ design, manufacture,

distribution, and sale of the defective Lighted Shoes that has created a significant safety risk to

consumers, and from Skechers’ failure to disclose the Defect.

   73. Adequacy of Representation: Plaintiff is committed to pursuing this action and have

retained competent counsel experienced in consumer and product liability class action litigation.

Accordingly, Plaintiff and her counsel will fairly and adequately protect the interests of the Class

Members.

   74. Injunctive/Declaratory Relief: The elements of Rule 23(b)(2) are met. Without this relief,

Skechers will continue to commit the unlawful practices alleged herein, and Class Members will



                                                 20
                       4:19-cv-04104-SLD-JEH # 22             Page 21 of 31




remain at an unreasonable and serious safety risk as a result of the Defect. Skechers has acted and

refused to act on grounds that apply generally to the Class, such that final injunctive relief and

corresponding declaratory relief is appropriate respecting the Class as a who le.

   75. Predominance and Superiority: The elements of Rule 23(b)(3) are met. The common

questions of law and fact enumerated above predominate over the questions affecting only

individual Class Members, and a class action is the superior method for the fair and efficient

adjudication of this controversy. The likelihood that individual Class Members will prosecute

separate actions is remote due to the time and expense necessary to conduct such litigation. Serial

adjudication in numerous venues is not efficient, timely, or proper. Judicial resources will be

unnecessarily depleted by resolution of individual claims. Joinder on an individual basis of

hundreds or thousands of claimants in one suit would be impractical or impossible. Individualized

rulings and judgments could result in inconsistent relief for similarly-situated plaintiffs.

                         TOLLING OF STATUTE OF LIMITATIONS

   76. Discovery Rule. Plaintiff’s claims accrued upon discovery that the Lighted Shoes that

Skechers designed, manufactured, and placed into the stream of commerce suffered from the

Defect, and that the Defect could not be repaired. While Skechers knew of and failed to disclose

the Defect, Plaintiff and Class Members could not and did not discover this fact through reasonable

diligent investigation until after they experienced the Defect, and reasonably excluded other

potential causes of the failure.

   77. Active Concealment Tolling. Any statutes of limitations are tolled by Skechers’ knowing

and active concealment of the Defect. Skechers kept Plaintiff and Class Members ignorant of vital

information essential to the pursuit of their claims, without any fault or lack of diligence on the

part of Plaintiff. The details of Skechers’ efforts to conceal its above-described unlawful conduct


                                                  21
                       4:19-cv-04104-SLD-JEH # 22             Page 22 of 31




are in its possession, custody, and control, to the exclusion of Plaintiff and Class Members.

Plaintiff and Class Members could not reasonably have discovered the Defect.

   78. Estoppel. Skechers was and is under a continuous duty to disclose to Plaintiff and Class

Members the true character, quality, and nature of the Lighted Shoes. At all relevant times, and

continuing to this day, Skechers knowingly, affirmatively, and actively misrepresents and omits

the true character, quality, and nature of the Lighted Shoes, including the Defect. The details of

Skechers’ efforts to conceal its above-described unlawful conduct are in its possession, custody,

and control, to the exclusion of Plaintiff and Class Members. Plaintiff and Class Members

reasonably relied upon Skechers’ knowing and/or active omissions. Based on the foregoing,

Skechers is estopped from relying upon any statutes of limitation in defense of this action.

   79. Equitable Tolling.     Skechers took active steps to omit the fact that it wrongfully,

improperly, illegally, and repeatedly manufactured, marketed, distributed, and sold the Lighted

Shoes containing the Defect. The details of Skechers’ efforts to conceal its above-described

unlawful conduct are in its possession, custody, and control, to the exclusion of Plaintiff and Class

Members. When Plaintiff learned about this material information, she exercised due diligence by

thoroughly investigating the situation, retaining counsel, and pursuing her claims. Skechers

wrongfully omitted its deceitful acts described above. Should it be necessary, therefore, all

applicable statutes of limitation are tolled under the doctrine of equitable tolling.

                                      CAUSES OF ACTION

                                          COUNT I
         Violation of Illinois Consumer Fraud and Deceptive Business Practices Act
               (815 ILCS 505/1, et seq. and 720 ILCS 295/1a) (“Illinois CFA”)
             (Plaintiff Guajardo individually and on behalf of the Illinois Class)

       80.      Plaintiff incorporates by reference each preceding paragraph as though fully set

forth herein.


                                                  22
                       4:19-cv-04104-SLD-JEH # 22             Page 23 of 31




       81.     Plaintiff Guajardo brings this action on behalf of herself and the Illinois Class

against Skechers.

       82.     Defendant is a "person" as that term is defined in 815 ILCS 505/ l (c).

       83.     Plaintiff and the Illinois Class are "consumers" as that term is defined in 815 ILCS

505/l(e).

       84.     The Illinois Consumer Fraud and Deceptive Business Practices Act ("Illinois

CFA") prohibits "unfair or deceptive acts or practices, including but not limited to the use or

employment of any deception, fraud, false pretense, false promise, misrepresentation or the

concealment, suppression or omission of any material fact, with intent that others rely upon the

concealment, suppression or omission of such material fact ... in the conduct of trade or commerce

... whether any person has in fact been misled, deceived or damaged thereby." 815 ILCS 505/2.

       85.     At the time Skechers developed, manufactured, marketed, and sold the Lighted

Shoes, it knew or should have known that the Lighted Shoes contained the Defect, which posed a

serious safety risk to children.

       86.     Nevertheless, Skechers concealed its knowledge of the Defect from consumers and,

instead, sold the Lighted Shoes while remaining silent as to the substandard and unsuitable

materials used in the products, making them unfit for foreseeable use by children. While remaining

silent as to the Defect, Skechers has designed and marketed the products to attract the attention of

both parents and their children, and intends to have that advertising increase the sales of its Lighted

Shoes—and to increase its own corporate profits:

       87.     In the course of its business, including at the point of sale while attempting to

persuade potential customers to purchase Skechers Lighted Shoes, Skechers concealed,

suppressed, and intentionally omitted material facts concerning the Lighted Shoes. Plaintiff and



                                                  23
                        4:19-cv-04104-SLD-JEH # 22            Page 24 of 31




Illinois Class Members had no way of discerning that Skechers' representations were false and

misleading. Plaintiff and Illinois Class Members did not and could not unravel Skechers' deception

on their own.

       88.      Skechers thus violated the Act by, at minimum, willfully failing to disclose and

actively concealing the manufacturing Defect in the Lighted Shoes.

       89.      Skechers engaged in misleading, false, unfair or deceptive acts or practices that

violated the Illinois CFA by failing to disclose and actively concealing the manufacturing Defect

in the Lighted Shoes.

       90.      Skechers intentionally and knowingly misrepresented material facts regarding the

Lighted Shoes with the intent to mislead Plaintiff and the Illinois Class.

       91.      Skechers knew or should have known that its conduct violated the Illinois CFA.

Skechers owed Plaintiff and the Illinois Class a duty to disclose the illegality and public health and

safety risks of the Lighted Shoes because it:

       a.       possessed exclusive knowledge that it was manufacturing, selling, and distributing

                Lighted Shoes with a manufacturing Defect throughout the United States;

       b.       intentionally concealed the foregoing from regulators, Plaintiff, Illinois Class

                Members; and/or

       c.       made incomplete representations about the manufacturing Defect in the Lighted

                Shoes (including in its advertising, on its shoeboxes and hangtags, and on its

                product) while purposefully withholding material facts from Plaintiff and Illinois

                Class Members that contradicted these representations.




                                                 24
                       4:19-cv-04104-SLD-JEH # 22            Page 25 of 31




       92.     Skechers concealed the manufacturing Defect in its Lighted Shoes resulting in a

raft of negative publicity once the Defect finally began to be disclosed. The value of the Lighted

Shoes has greatly diminished.

       93.     Skechers’ fraudulent concealment of the true characteristics of its Lighted Shoes

was material to Plaintiff and the Illinois Class.

       94.     Skechers’ unfair or deceptive acts or practices were likely to and did, in fact,

deceive regulators and reasonable consumers, including Plaintiff, about the true quality of the

Skechers brand, the devaluing of integrity at Skechers, and the true value of the Lighted Shoes.

       95.     Plaintiff and the Illinois Class suffered ascertainable loss and actual damages as a

direct and proximate result of Defendant's misrepresentations and its concealment of and failure

to disclose material information. Plaintiff and the Illinois Class Members who purchased the

Lighted Shoes would not have purchased them at all and/or-if the Lighted Shoes’ true nature had

been disclosed and mitigated, or would have paid significantly less for them. Plaintiff and Class

Members also suffered diminished value of their Lighted Shoes, as well as lost or diminished use.

       96.     Skechers had an ongoing duty to all of its customers to refrain from unfair and

deceptive practices under the Illinois CFA. All owners of Lighted Shoes suffered ascertainable

loss in the form of the diminished value of their Lighted Shoes as a result of Skechers' deceptive

and unfair acts and practices made in the course of Skechers' business.

       97.     Skechers’ violations present a continuing risk to Plaintiff, as well as to the general

public. Skechers’ unlawful acts and practices complained of herein affect the public interest.

       98.     As a direct and proximate result of Defendant's violations of the Illinois CFA,

Plaintiff and the Illinois Class have suffered injury-in-fact and/or actual damage.




                                                    25
                         4:19-cv-04104-SLD-JEH # 22            Page 26 of 31




        99.      Pursuant to 815 I LCS 505/10a(a), Plaintiff and the Illinois Class seek monetary

relief against Skechers in the amount of actual damages, as well as punitive damages because

Skechers acted fraudulently and/or with malice and/or was grossly negligent.

        100.     Plaintiff also seeks an order enjoining Skechers' unfair and/or deceptive acts or

practices, and awarding punitive damages, attorneys' fees, and any other just and proper relief

available under 815 ILCS § 50511, et seq.

                                              COUNT II
                   Violation of Illinois’s Uniform Deceptive Trade Practices Act
                            (815 ILCS 510/1, et seq.) (“Illinois UDTPA”)
                (Plaintiff Guajardo individually and on behalf of the Illinois Class)

        101.     Plaintiff incorporates by reference each preceding paragraph as though fully set

forth herein.

        102.     At all times material, the Illinois Uniform Deceptive Trade Practices Act, 815 Ill.

Comp. Stat. 510/1, et seq., was in full force and effect.

        103.     The Illinois UDTPA provides, in pertinent part, that a “person engages in a

deceptive trade practice when, in the course of his or her business, vocation, or occupation,” the

person does any of the following: “. . . (5) represents that goods or services have . . . uses, benefits,

or qualities that they do not have . . .; (7) represents that goods or services are of a particular

standard, quality, or grade or that goods are a particular style or model, if they are of another; . . .

[or] (12) engages in any other conduct which similarly creates a likelihood of confusion or

misunderstanding.” 815 Ill. Comp. Stat. 510/2.

        104.     Defendant is a “person” within the meaning of 815 Ill. Comp. Stat. 510/1(5).

        105.     Defendant’s actions, as alleged herein, constitute deceptive, unfair, fraudulent, and

unlawful practices committed in violation of the Illinois UDTPA.




                                                   26
                         4:19-cv-04104-SLD-JEH # 22         Page 27 of 31




       106.    All of the conduct and misrepresentations alleged herein occurred in the course of

Defendant’s business and was part of a pattern or generalized course of conduct.

       107.    As described more fully above, Defendant knew of the Defect and that the Lighted

Shores posed a serious safety risk to Plaintiff and Illinois Class Members. Defendant concealed

that knowledge and misrepresented to consumers and the public that its Lighted Shoes were

durable and safe for normal use.

       108.    Despite its knowledge of the serious safety risk the Lighted Shoes posed to

consumers, Defendant failed to issue a warning or to recall and/or replace the Lighted Shoes and,

instead, concealed the Defect and the safety issues with the Lighted Shoes for years, which

continues to this day.

       109.    As an entity with exclusive knowledge regarding the safety risk and Defect in the

Lighted Shoes, Defendant had a duty to disclose the existence of any defect, particularly given the

fact that the Lighted Shoes posed a serious safety risk to Plaintiff and Class Members.

       110.    Plaintiff and Illinois Class Members reasonably expected that Skechers would

disclose the existence of the Defect and the serious safety risk that the Lighted Shoes posed to

consumers and the public, information which is and was material to Plaintiff and Illinois Class

Members. Plaintiff and Illinois Class Members also reasonably expected that Skechers would not

sell a product that was unsafe to use.

       111.    Skechers, at all times material, knew or should have known that Plaintiff and

Illinois Class Members did not know of, nor could reasonably have been expected to discover the

safety risk posed by the Lighted Shoes and that Skechers was in exclusive possession of the

knowledge of the Defect.




                                                27
                          4:19-cv-04104-SLD-JEH # 22           Page 28 of 31




          112.    By concealing the serious safety risk posed by the Lighted Shoes and the existence

of the Defect and representing that the Lighted Shoes were safe for their intended use as children’s

everyday footwear, Skechers engaged in actionable conduct within the meaning of the Illinois

UDTPA.

          113.    Had Plaintiff and Illinois Class Members known of the serious safety risk and/or

the Defect in the Lighted Shoes, they would not have purchased the Lighted Shoes, or else would

have paid substantially less for them.

          114.    Skechers’ deceptive, unfair, fraudulent, and unlawful conduct alleged herein was

specifically designed to and did induce Plaintiff and Illinois Class Members to purchase the

Lighted Shoes.

          115.    Plaintiff and Illinois Class Members suffered injury and/or damage to real or

personal property as a result of their purchases and thus Plaintiff Guajardo has standing to represent

the Illinois Class in this action.

          116.    As a direct and proximate result of Skechers’ violation of the Illinois UDTPA

alleged herein, Plaintiff and the Illinois Class Members were damaged. Plaintiff and Illinois Class

Members seek injunctive relief, pursuant to 815 Ill. Comp. Stat. 510/3, against Skechers based

upon the market share that Skechers claims to have for Lighted Shoes and the extremely high

likelihood that Plaintiff and Illinois Class members may personally suffer future damages from the

failure of Skechers’ Lighted Shoes.

                                            COUNT III
                                         Unjust Enrichment
                 (Plaintiff Guajardo individually and on behalf of the Illinois Class)

          117.    Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.



                                                   28
                       4:19-cv-04104-SLD-JEH # 22              Page 29 of 31




       118.     Plaintiff brings this claim individually and on behalf of the Illinois Class against

Skechers. This alternative claim is asserted on behalf of Plaintiff and Class Members to the extent

there is any determination that any contracts between Class Members and Skechers do not govern

the subject matter of the disputes with Skechers, or that Plaintiff does not have standing to assert

any contractual claims against Skechers.

       119.    Plaintiff and Class Members conferred a benefit on Skechers, and Skechers had

knowledge of this benefit. By its wrongful acts and omissions described herein, including selling

the defective Lighted Shoes, Skechers was unjustly enriched at the expense of Plaintiff and Class

Members.

       120.    Plaintiff and Class Members’ detriment and Skechers’ enrichment were related to

and flowed from Skechers’ wrongful conduct, as alleged in this Complaint.

       121.    It would be inequitable for Skechers to retain the profits, benefits, and other

compensation obtained from its wrongful conduct, as described herein, in connection with selling

the Lighted Shoes.

       122.    Plaintiff and Class Members seek restitution from Skechers and an order of this

Court proportionally disgorging all profits, benefits, and other compensation obtained by Skechers

from its wrongful conduct and establishing a constructive trust from which Plaintiff and Class

Members may seek restitution.

                                         JURY DEMAND

       Plaintiff respectfully requests a trial by jury on all causes of action so triable.

                                     PRAYER FOR RELIEF

       Plaintiff, individually and on behalf of all others similarly situated, requests the Court enter

judgment against Skechers, and accordingly requests the following:



                                                  29
             4:19-cv-04104-SLD-JEH # 22            Page 30 of 31




      A. An order certifying this action as a class action;

      B. An order appointing Plaintiff as the Class Representative, and appointing the

         undersigned counsel as Class Counsel;

      C. An order awarding injunctive relief by requiring Skechers, at its own expense,

         to issue corrective actions, including notification, recall, inspection, and, as

         necessary, repair and replacement of the Lighted Shoes;

      D. Payment to Plaintiff and all Class Members of all damages associated with or

         caused by the defective Lighted Shoes, in an amount to be proven at trial;

      E. An award of attorneys’ fees and costs, as provided by law and/or as would be

         reasonable from any recovery of monies recovered for or benefits bestowed on

         the Class;

      F. Interest as provided by law, including but not limited to pre-judgment and post-

         judgment interest as provided by rule or statute; and,

      G. Such other and further relief as this Court may deem just, equitable, or proper.



Date: December 14, 2020                     GREG COLEMAN LAW PC

                                            /s/ Gregory F. Coleman
                                            Gregory F. Coleman
                                            greg@gregcolemanlaw.com
                                            Lisa A. White
                                            Lisa@gregcolemanlaw.com
                                            GREG COLEMAN LAW PC
                                            First Tennessee Plaza
                                            800 S. Gay Street, Suite 1100
                                            Knoxville, TN 37929
                                            Telephone: (865) 247-0080
                                            Facsimile: (865) 522-0049




                                       30
                       4:19-cv-04104-SLD-JEH # 22            Page 31 of 31




                                                      Kyle A. Shamberg
                                                      CARLSON LYNCH LLP
                                                      111 W. Washington Street
                                                      Suite 1240
                                                      Chicago, IL 60602
                                                      Main: 312.750.1265
                                                      kshamberg@carlsonlynch.com

                                                      Attorneys for Plaintiff and
                                                      the Putative Class



                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on December 14, 2020, the foregoing

Second Amended Class Action Complaint was filed electronically with the Clerk of Court using

the ECF system, which sent notification of such filing to all attorneys properly noticed in the case.


                                                      /s/ Gregory F. Coleman
                                                      Gregory F. Coleman




                                                 31
